To THE PETITION OP COUNSEL POE APPELLEES POR A REHEARING Judge Coper delivered the pollowing response op the court:
Our attention was not called in the argument at the hearing to the act of March 2, 1860 (Myers’s Supplement, 434), and it escaped our notice. That act repealed so much of the laws then in force as gave to prosecutors, other than commonwealths’ attorneys, any part of a penalty for gaming consequent upon conviction of that offense.
This still left the commonwealth’s attorney entitled to receive that portion of fines which was given to him as such, and thereafter no one could, by becoming a prosecutor, entitle himself as such to any part of the fine.
. The exception in the act in favor of commonwealths’ attorneys was made to prevent it from having the effect, which it might otherwise have had, of depriving them of a right to that portion of such fines to which they were entitled as prosecuting attorneys under the laws then in force, and was not intended to preserve or to give to them the right to receive a portion of the fine as commonwealth’s attorney, and another portion as private prosecutor.
The petition for a rehearing is overruled.